DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-6) in the reply filed on 5/25/2022 is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livesley-James et al (Livesley) (US1,298,313), in view of Burton et al (US2,795,357).
Regarding claim 1, Livesley teaches a beverage product (Livesley, Fig. 1), comprising: a shot glass (Livesley, Fig. 1) having an upper rim with an outside diameter; a quantity of a beverage in the shot glass (Livesley, Fig. 1); a substantially circular peel-off sealing element (Livesley, Fig. 1 at 120) adhered by adhesive to the upper rim of the shot glass, retaining the beverage in the shot glass; and Livesley DIFFERS in that it does not disclose a Shaker lid having a matrix of openings for dispensing salt, pepper or other material, the shaker lid assembled over the upper rim of the shot glass; wherein a user purchasing the product removes the shaker lid, peels off the substantially circular peel-off sealing element, consumes the beverage, places salt, pepper or other material in the emptied shot glass and reattaches the shaker lid, rendering the combination as a salt or pepper shaker.  Attention, however is directed to Burton which discloses that a lid having openings can be used to dispense contents that require a lid with openings (Burton, Fig. 1 at 11).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made to modify Livesley, in view of Ebeling, by employing such a lid, in order to have a lid that is capable of being used with contents that require such dispensing. 
Regarding claim 2, the shot glass is a tall tequila shot glass, and the beverage is tequila (Livesley, Fig. 1).
Regarding claim 3, the shaker lid has a domed top (Burton, Fig. 1 at 11). 

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736